      Case 2:20-cv-00932-MCE-JDP Document 21 Filed 09/03/21 Page 1 of 2


 1   Thomas P. Riley, SBN 194706
     LAW OFFICES OF THOMAS P. RILEY, P.C.
 2   First Library Square
     1114 Fremont Avenue
 3   South Pasadena, CA 91030-3227
 4   Tel: 626-799-9797
     Fax: 626-799-9795
 5   TPRLAW@att.net
 6   Attorneys for Plaintiff
     Innovative Sports Management, Inc.
 7   d/b/a Integrated Sports Media
 8
                                UNITED STATES DISTRICT COURT
 9
10                             EASTERN DISTRICT OF CALIFORNIA
11    Innovative Sports Management, Inc. d/b/a       CASE NO. 2:20-cv-00932-MCE-JDP
12    Integrated Sports Media,
                                                     ORDER GRANTING STIPULATION OF
13                         Plaintiff,                DISMISSAL OF PLAINTIFF’S COMPLAINT
                                                     AGAINST DEFENDANTS GABRIEL
14                  vs.                              LAWRENCE OWENS, KYLE ADAM, ERIC
15                                                   ARRIETA, ROBERT BAKER, TONY
      Gabriel Lawrence Owens, et al,                 BAKER, DAVID OSBORN, ADAM OWENS,
16                                                   THEO TZIKAS, SHEADON WOOD, and
                           Defendants.               TYLER WYNNE
17
18
            IT IS HEREBY STIPULATED by and between Plaintiff INNOVATIVE SPORTS
19
     MANAGEMENT, INC. d/b/a INTEGRATED SPORTS MEDIA and Defendants GABRIEL
20
     LAWRENCE OWENS, KYLE ADAM, ERIC ARRIETA, ROBERT BAKER, TONY BAKER,
21
     DAVID OSBORN, ADAM OWENS, THEO TZIKAS, SHEADON WOOD, and TYLER WYNNE
22
     (collectively, the “Parties”), that the above-entitled action is hereby DISMISSED with prejudice
23   against GABRIEL LAWRENCE OWENS, KYLE ADAM, ERIC ARRIETA, ROBERT BAKER,
24   TONY BAKER, DAVID OSBORN, ADAM OWENS, THEO TZIKAS, SHEADON WOOD, and
25   TYLER WYNNE.
26   ///
27   ///

28   ///



     ORDER GRANTING STIPULATION OF DISMISSAL
                                         1
      Case 2:20-cv-00932-MCE-JDP Document 21 Filed 09/03/21 Page 2 of 2


 1          This dismissal made pursuant to Federal Rules of Civil Procedure 41(a)(1) is HEREBY
 2   GRANTED. The Parties shall bear their own attorneys’ fees and costs.
 3          The Clerk of the Court is hereby ORDERED to close the case.
 4          IT IS SO ORDERED.

 5
     Dated: September 3, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER GRANTING STIPULATION OF DISMISSAL
                                         2
